Title: John Adams to Abigail Adams, 30 December 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Decr 30 1796
          
          The Prospect that opens upon me presents Troubles enough of every kind.— I have made Some Inquiry concerning Horses and Carriages, and find that a common Chariot of the plainest Sort cannot be had under Twelve hundred Dollars, and if you go to a little more ornament and Elegance you must give fifteen hundred. The President has a Pair of Horses to sell, one 9 the other 10 Years old for which he asks a thousand Dollars. And there is no Probability of procuring a decent Span for less than Six hundred dollars.
          House Rent, another indispensable Article will be extravagantly high.— The Plenty of Paper, has unsettled every Thing. Nothing has a Price. Every one asks and every one cheats as much as he can, I think.
          I wish I knew what would be asked for a Chariot in Boston.
          The President Says he must sell Something to enable him to clear out. When a Man is about retiring from Public Life and sees nothing but a Ploughshare between him and the Grave, he naturally thinks most upon that. When Charles the fifth resigned his Empire and crown, he went to building his Coffin— When I contemplated a Retirement I meditated the Purchase of Mrs Veseys Farm and thought of building a Tomb on my own Ground adjoining to the burying Yard.
          The President is now engaged in his Speculations upon a Vault which he intends to build for himself, not to Sleep but to lie down in.
          So you See, my little head is made like two great heads and I have ambitiously placed myself between them.
          Mrs Blodget, who I dare say is more desirous that you should be Presidante than that I should be Presidant, Says She is afraid President Washington will not live long. I should be afraid too, if I had not confidence in his Farm and his Horse.
          He must be a fool, I think who dies of Chagrin, when he has a fine farm and a Narragansett Mare that Paces, trots and canters. but I dont know but all Men are such fools.
          I think a Man had better wear than rust.
          The Boyish Language of the Emissaries from Monroes Academy is not confined to Boston Market.— Captn. Barney is holding the Same Cant.
          
          John Adams must be an intrepid to encounter the open Assaults of France and the Secret Plotts of England, in concert with all his treacherous Friends and open Enemies in his own Country. Yet I assure you he never felt more Serene in his Life. Yours most tenderly
          
            J. A.
          
        